internal_revenue_service ‘ cc psi 1-cor-121839-00 date number info release date uilc we are responding to correspondence submitted on your behalf by cpa requesting relief in order to establish as the effective year for your s_corporation_election the information submitted requests automatic relief pursuant to revproc_97_48 however because the internal_revenue_service notified you timely about your deficient election you are ineligible for automatic relief although we are unable to respond to to your request as submitted this letter provides useful information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however if the shareholders in the aggregate had less than dollar_figure million in gross_income for the taxable_year the corporation will qualify for a reduced user_fee in the amount of dollar_figure if you are eligible under the reduced user_fee provision a statement certifying your eligibility must be included with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
